Filed 12/14/17
                           CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                      DIVISION ONE

                               STATE OF CALIFORNIA



 RODGER HARTNETT,                                 D070974

         Plaintiff and Respondent,
                                                  (Super. Ct. No.
         v.                                        37-2008-00081583-CU-WT-CTL)

 SAN DIEGO COUNTY OFFICE OF
 EDUCATION et al.,

         Defendants and Appellants.


        APPEAL from a judgment of the Superior Court of San Diego County, Steven R.

Denton, John S. Meyer, Judges. Reversed and remanded with directions.

        Higgs Fletcher & Mack and John Morris, Steven J. Cologne, Rachel E. Moffitt for

Defendants and Appellants.

        Ravin Glovinsky and William W. Ravin, Jason L. Glovinsky for Plaintiff and

Respondent.
       Appellants and defendants San Diego County Office of Education (Office) and

Randolph E. Ward appeal from a judgment in favor of plaintiff and respondent Rodger

Hartnett reinstating his employment and awarding him $306,954.99 in back pay, benefits,

and prejudgment interest. Defendants contend (1) collateral estoppel precluded the trial

court from granting Hartnett's requested relief; (2) the court misinterpreted Education

Code1 section 45306 in its decision; and (3) the court improperly determined the amount

of Hartnett's back pay without remanding that issue to the proper administrative forum,

Office's personnel commission (the commission), for the commission to make factual

findings on the issue.

       We conclude that the trial court's sole ground for granting Hartnett's petition—that

the commission did not proceed in a manner required by law because it did not conduct

an investigation—is not supported by section 45306. Here, the commission fulfilled its

statutory duty to investigate Office's allegations against Hartnett by conducting a four-

day evidentiary hearing at which Hartnett was either present or chose to be present

through his legal counsel and the parties were represented and afforded the opportunity to

present oral and documentary evidence relevant to the charges, cross-examine witnesses

who were sworn under oath, and argue their positions to the commission. Both Hartnett

and Office agree that in the event we reach this conclusion, no further proceedings are

necessary and Office and Ward are entitled to judgment in their favor. We reverse and

remand for the trial court to enter judgment accordingly.



1      Statutory references are to the Education Code unless otherwise specified.
                                             2
                   FACTUAL AND PROCEDURAL BACKGROUND

       This court detailed the proceedings leading up to Office's appeal from the trial

court's May 13, 2011 judgment in our prior October 2013 opinion (Hartnett v. San Diego

County Office of Education (Oct. 29, 2013, D059899) [nonpub. opn.]). For purposes of

this appeal, we briefly summarize some of that history, with additional facts discussed in

the sections below as necessary to address Office's contentions.

       After Office terminated Hartnett's employment, Hartnett in 2008 sued Office and

others alleging wrongful termination and other causes of action. He then filed successive

writ petitions, the first claiming a due process violation and seeking reinstatement with

back pay pending completion of the administrative review process before the

commission, and the second challenging the merits of his dismissal following the

commission's lengthy June 27, 2008 decision. In Hartnett's second writ petition, he

contested the commission's jurisdiction, the fairness and legality of its proceedings in part

on grounds it did not investigate the matter as required by section 45306 before ordering

a hearing, and the sufficiency of its findings. The trial court denied Hartnett's first writ

petition but granted the second writ petition. It rejected Office's invocation of res

judicata and collateral estoppel, but ruled the commission "did not proceed in the manner

required by law because it had failed to conduct an investigation prior to the hearing as

required by Education Code section 45306" and thus had not "strictly followed" the

statutory procedure for dismissal, rendering Hartnett's dismissal ineffectual as a matter of

law and entitling him to reinstatement. In April 2009, the court issued a writ of mandate



                                              3
compelling Office to reinstate Hartnett and awarding him back pay from his termination

date through reinstatement.

       After unsuccessfully seeking to vacate that judgment and having its ensuing

appeal dismissed, in November 2009 Office reinstated Hartnett, put him on

administrative leave with pay and instructions not to report back to work, and tendered

back wages. Hartnett responded by moving to "enforce" the writ of mandate to seek an

award of "full" back pay without specified reductions he claimed Office had made.

Office opposed the motion, pointing out that Hartnett never prayed for reinstatement or

back pay in his second writ petition. It asserted Hartnett was procedurally barred from

obtaining the requested relief, both due to res judicata and an absence of the court's

authority to change its ruling or make new findings.

       The trial court denied Hartnett's motion to enforce the writ, but "reopen[ed] the

writ proceeding" to take evidence on the amount of back pay owed Hartnett. When

Office objected that the reopening granted relief not sought by Hartnett and allowed

circumvention of the exhaustion of internal grievance procedures, the court clarified that

it would treat Hartnett's motion as one to amend his cause of action for a writ of mandate,

and deemed it amended to include his claim for $259,358.82 in back wages and benefits.

The court set an evidentiary hearing to rule on the specific amount of wages and benefits

due Hartnett, giving each side two and one-half hours to present evidence and oral

testimony. In doing so, the court, citing Code of Civil Procedure section 1094.5,

subdivision (e), found "that evidence pertaining to the amount of back wages and benefits

owed to [Hartnett] constitutes relevant evidence that, in the exercise of reasonable

                                             4
diligence, could not have been produced or was improperly excluded at the

administrative hearing."

       On March 30, 2011, following that hearing and based on a lengthy statement of

decision, the court issued its writ of mandate awarding Hartnett $234,703.55 in back pay,

interest and health care premium reimbursement. It severed the writ proceeding from the

main action and issued it under a new case number. On May 13, 2011, the court entered

judgment in Hartnett's favor.

       This court dismissed Office's ensuing appeal as taken from an interlocutory

judgment. (Hartnett v. San Diego County Office of Education, supra, D059899.)

Holding in part that the court was without authority to create jurisdiction by severing the

writ proceeding from the main action, we remanded the matter with directions that the

trial court vacate the judgment and issue it as an order in the original case, No. 37-2008-

00081583-CT-WT-CTL.2 (Ibid.)

       After reassignment to a new judge and a stay of proceedings, the court in

November 2015 vacated the May 13, 2011 judgment and entered it as an order in the

original case. Hartnett dismissed with prejudice his claims against all defendants except

Office and Ward. In June 2016, the court entered a final judgment in Hartnett's favor in




2      At the same time, we dismissed Hartnett's separate appeal from a postjudgment
order denying his request for attorney fees, holding it was not taken from a directly
appealable postjudgment order. (Hartnett v. San Diego County Office of Education (Oct.
29, 2013, D060738) [nonpub. opn.].)
                                             5
the sum of $306,954.99, consisting of the previous $234,703.55 award plus $72,251.44 in

prejudgment interest.

       Office appeals from the June 2016 judgment.

                                        DISCUSSION

                                   I. Standards of Review

       Office asserts that all of the issues it raises in this appeal are questions of law, a

contention Hartnett does not challenge. We agree whether the doctrines of res judicata

and collateral estoppel apply under these circumstances is a question of law that this

Court reviews independently. (Border Business Park, Inc. v. City of San Diego (2006)

142 Cal.App.4th 1538, 1561, fn. 18; State Farm General Insurance Company v. Workers'

Compensation Appeals Bd. (2013) 218 Cal.App.4th 258, 268, fn. 4.) The meaning of

section 45306 is a question of statutory interpretation that we likewise consider de novo.

(Weatherford v. City of San Rafael (2017) 2 Cal.5th 1241, 1247; Gaytan v. Workers'

Comp. Appeals Bd. (2003) 109 Cal.App.4th 200, 214 [the "interpretation of governing

statutes is decided de novo by the appellate court" despite the weight given to an agency's

construction].) On that question, we are not bound by evidence presented below on the

question or the trial court's interpretation. (Burden v. Snowden (1992) 2 Cal.4th 556,

562.) And whether the trial court possessed subject matter jurisdiction to take evidence

and make the determination on the appropriate amount of back pay owed Hartnett, or

whether it was obligated to remand the matter to the commission to make that

determination, is a legal question subject to our independent review. (See Saffer v. JP

Morgan Chase Bank (2014) 225 Cal.App.4th 1239, 1248 [" 'Where the evidence is not in

                                               6
dispute, a determination of subject matter jurisdiction is a legal question subject to de

novo review' "].)

                           II. Application of Collateral Estoppel

       Office contends the doctrine of collateral estoppel precluded the trial court from

granting Hartnett any relief on his second writ petition; that the court's decision on

Hartnett's first writ petition was "final and on the merits" and the procedural arguments in

his second petition were identical to the arguments rejected by the trial court in his first

petition. In making this argument, Office appears to conflate the doctrines of collateral

estoppel and res judicata, which are distinct principles. (DKN Holdings LLC v. Faerber

(2015) 61 Cal.4th 813, 824.)

       We reject the contention, whether based on res judicata or collateral estoppel. Res

judicata, known also as claim preclusion, " 'prevents relitigation of the same cause of

action in a second suit between the same parties or parties in privity with them.' " (DKN

Holdings LLC v. Faerber, supra, 61 Cal.4th at p. 824.) It "arises if a second suit

involves: (1) the same cause of action (2) between the same parties (3) after a final

judgment on the merits in the first suit" (ibid.) and operates to bar relitigation of the claim

altogether. (Ibid.) Collateral estoppel, or issue preclusion, "prohibits the relitigation of

issues argued and decided in a previous case, even if the second suit raises different

causes of action. [Citation.] Under issue preclusion, the prior judgment conclusively

resolves an issue actually litigated and determined in the first action" as long as it is

asserted against a party to the first lawsuit or one in privity with a party. (Ibid.) Office,

as the party asserting the defense, bears the burden of establishing the requirements of

                                               7
these doctrines have been met. (Basurto v. Imperial Irrigation District (2012) 211

Cal.App.4th 866, 881.)

       Office has not met its burden here, involving successive writ petitions filed in the

same action, challenging different aspects of Hartnett's administrative review. Office

does not provide authority applying these doctrines in such circumstances. But it cannot

show the doctrines apply even if the writs can be considered separate judicial

proceedings. In denying Hartnett's first writ petition challenging procedural infirmities,

the trial court expressly declined to address Hartnett's claims (raised in reply) with regard

to irregularities that had occurred during the commission's June 2008 hearing.3 And in

granting his second petition the court rejected Office's res judicata arguments: "[T]his



3      In Hartnett's first writ petition filed in May 2007, Hartnett asserted an incomplete
record had been given to the officer reviewing his termination, the attorney advising the
hearing officer had an undisclosed and irreconcilable conflict of interest, he was not
advised of his discovery rights or given meaningful discovery, and he had not had a
substantive hearing on appeal from his October 2007 dismissal or a hearing on a second
dismissal notice given to him. In that petition he concluded: "Hartnett at this point
cannot petition this Court for review of his dismissal on the merits because the
prerequisite administrative review process is not yet complete although seven months
have passed in the interim." In denying the first petition, the court ruled: "Finally,
petitioner's reply argues that the hearing held in June (after this petition was filed) did not
comport with due process, and the hearing officer abused her discretion. To a large
extent, this argument consists of the same alleged procedural infirmities discussed above.
To the extent the reply raises new issues that arose for the first time during the hearing,
such issues cannot form the basis for an order granting this petition. First, even assuming
such hearing irregularities occurred, the remedy would not be reinstatement and back
pay. Instead, the remedy would entail a remand to the hearing officer with instructions
on the proper hearing procedures. Second, these issues cannot be addressed because the
petition did not seek such relief. Petitioner's remedy was to seek to amend his petition for
writ of mandate, or to file a new petition for writ of mandate challenging the conduct of
the hearing. Third, this court cannot address the conduct of a hearing without a record of
that hearing. No such record has been lodged."
                                              8
writ proceeding is not barred simply because it is petitioner's second writ. [Office] fails

to provide authority suggesting that a litigant cannot file successive writs challenging

different aspects of an ongoing administrative proceeding. Also, the doctrines of res

judicata and collateral estoppel are dependent on the existence of a judgment.

[Citations.] Even if the two writs constitute separate 'actions,' there is no existing

judgment. On the other hand, to the extent petitioner seeks to reargue the same issues,

the court will not reconsider its prior ruling." (Italics added.) Thus, in granting

Hartnett's second writ petition, the trial court did not relitigate the merits of claims or

issues it had decided in Hartnett's first writ petition, precluding application of either

doctrine.

                            III. Interpretation of Section 45306

A. The Statutory Scheme Governing Office

       It is undisputed that Office has adopted a merit system for classified employees,

which is governed by sections 45240 to 45320. (See California School Employees Assn.

v. Del Norte County Unified School District (1992) 2 Cal.App.4th 1396, 1402.) Under

this statutory scheme, the power to dismiss merit system employees is vested in a school

district's governing board, which is required to do so with reasonable cause. (See

California School Employees Assn. v. Personnel Commission (1970) 3 Cal.3d 139, 142

[holding under former § 13701 et seq.]; § 45302.) The governing board's power is

subject to the right of appeal to the personnel commission, whose function is to review

the board's action. (Id. at p. 143.) Within certain time periods, written charges must be

filed with the commission and a copy provided to the employee (§ 45304), who may then

                                               9
appeal to the commission. (§ 45305; California School Employees Assn. v. Personnel

Commission, at p. 143.) "[U]pon investigation and after a hearing at the employee's

request, the commission makes its decision, which is not subject to review by the

governing board." (See California School Employees Assn. v. Personnel Commission, at

p. 143.) If the commission sustains the employee, it "shall order his reinstatement" on

terms it may determine appropriate, and "may order paid all or part of his full

compensation from the time of suspension, demotion, or dismissal . . . ." (§ 45307;

see California School Employees Assn. v. Personnel Commission, at p. 143.) Personnel

commission rules that purport to alter or enlarge the statutory scheme are void.

(California School Employees Assn. v. Personnel Commission, at pp. 143-144.)

       The commission's obligations following an employee's appeal are referenced in

section 45306, which provides in part: "The commission shall investigate the matter on

appeal and may require further evidence from either party, and may, and upon request of

an accused employee shall, order a hearing. The accused employee shall have the right to

appear in person or with counsel and to be heard in his own defense." Additionally,

"[t]he commission may conduct hearings, subpoena witnesses, require the production of

records or information pertinent to investigation, and may administer oaths. It may, at

will, inspect any records of the governing board that may be necessary to satisfy itself

that the procedures prescribed by the commission have been complied with. Hearings

may be held by the commission on any subject to which its authority may extend as

described in this article." (§ 45311.) The scheme gives the commission power to have a



                                            10
hearing officer or other representative conduct any hearing or investigation, and present

findings or recommendations to it. (§ 45312.)

       In Ahlstedt v. Board of Education (1947) 79 Cal.App.2d 845 (Ahlstedt) the Court

of Appeal relied upon an identically worded predecessor to section 45306 in deciding

whether proceedings leading to a nonteaching employee's suspension and dismissal, and

the personnel commission's review, complied with the Education Code. (Id. at p. 849.)

There, the employee was notified she was suspended "pending investigation of charges,"

then dismissed from her employment. (Id. at p. 850.) She appealed from both the

suspension and dismissal to the personnel commission and sought a hearing, but later

withdrew that request. (Id. at pp. 850, 851.) Providing the personnel commission with

notarized statements, she notified it that she relied on its investigation on appeal. (Id. at

p. 851.) After considering a report of the personnel director's investigation of her

suspension, the personnel commission decided the suspension was justified, and advised

the employee it had not made findings on her dismissal since she had withdrawn her

hearing request, and the matter was beyond its jurisdiction. (Id. at pp. 852-853.) The

employee then petitioned the board of education to reopen her case on grounds the

investigation was incomplete, expressing her belief that though she had waived a hearing,

her charges should have been investigated and either proved or disproved. (Id. at p. 854.)

       The trial court issued a peremptory writ of mandate directing the board of

education to reinstate and pay her "all of the salary applicable to [her] position which has

accumulated and accrued from the time that [she] was suspended . . . ." (Ahlstedt, supra,

79 Cal.App.2d at p. 847.) In issuing the writ, the trial court found the personnel

                                              11
commission had never investigated, issued a decision or made findings about the

employee's dismissal. (Ibid.)

       The Court of Appeal affirmed, holding the finding was supported by substantial

evidence. (Ahlstedt, supra, 79 Cal.App.2d at pp. 855, 857.) It rejected the board's

argument that the only matter before the personnel commission was the employee's

dismissal, observing the personnel commission's "finding that such a suspension is

justified falls far short of a finding that the charges themselves have been substantiated"

and that the only investigation conducted by the director was focused on the employee's

suspension. (Id. at pp. 854-855.) It held the employee, a classified civil service

employee, "was entitled to have the statutory procedure for dismissal strictly followed"

and "[b]y waiving a hearing, the employee did not waive the right to have a full and

complete investigation of the charges behind the dismissal from which she had appealed."

(Id. at p. 855.) And, she was not required to further exhaust administrative remedies

beyond asking the board to reopen her case; "[h]er waiver of a hearing did not relieve the

personnel commission of the duty to 'investigate the matter on appeal' " under the

predecessor statute to section 45306. (Id. at p. 855.)

       The Court of Appeal turned to other questions raised on appeal: whether the

employee was entitled to reinstatement and back pay, and whether the trial court was

limited to remanding the matter to the personnel commission. (Ahlstedt, supra, 79

Cal.App.2d at p. 849.) As to remand, the appellate court stated the trial court was not

required to remand the matter to the personnel commission for further consideration

because having held substantial evidence showed the required procedures were not

                                             12
followed, "the dismissal was abortive, ineffective, and for all purposes unauthorized,

leaving nothing upon which the commission could base a hearing or further exercise of

its discretion. And . . . the required procedures not being followed, the dismissal was

ineffectual and [the employee] was entitled to reinstatement." (Id. at p. 856.) Finally, the

appellate court rejected the board's argument that the employee's reinstatement should

have been limited in time. (Id. at p. 856.) It explained that an unlawfully dismissed civil

service employee was "entitled to recover the amount of his accrued salary during the

period he is prevented from performing his duties, less the amount he has received from

private or public employment during that period" but the record showed during the time

the employee was prevented from performing her duties she was not doing other work,

and thus there was "nothing to be deducted from the total accrued amount of salary she

would have received had she not been unlawfully prevented by appellants from

discharging the duties of her position." (Id. at pp. 856-857.)

B. Analysis

       Office contends that in granting Hartnett's second writ petition, the trial court

misinterpreted section 45306 as to an employee's right to a commission investigation.

Office maintains Ahlstedt's holding is narrow and does not support the trial court's

conclusion. It argues that when a terminated employee is provided with pre-hearing

discovery and is accorded a full, evidentiary hearing in the commission with the right to

call and cross-examine witnesses, and when the commission makes findings on all

relevant issues, the employee has no additional right to a separate and discrete pre-

hearing investigation by the commission. Office submits that the Legislature intended

                                             13
the review could be accomplished with either an independent investigation if no hearing

is requested, or a full hearing before the commission, which constitutes the requisite

investigation. According to Office, if the employee requests a hearing, as Hartnett did

here, "there is nothing to be gained—from either a procedural or substantive due process

perspective—by requiring the Personnel Commission to first conduct an investigation,

and then, if it concludes the termination is justified, requiring it to review the same

evidence again in the context of a formal hearing."

       We agree Ahlstedt does not squarely address whether section 45306 requires the

commission to conduct a separate pre-hearing investigation if the employee also requests

a hearing. Ahlstedt merely holds that under section 45306, the commission must

investigate charges behind a dismissal regardless of whether the employee asks for a

hearing; that an employee's waiver of his or her right to a hearing does not waive the right

to a full and complete investigation of the charges behind the dismissal that is the subject

of appeal. (Ahlstedt, supra, 79 Cal.App.2d at p. 855.)

       Thus, we proceed on basic principles of statutory construction. When we construe

a statute, our " ' "fundamental task . . .' " . . . ' "is to ascertain the intent of the lawmakers

so as to effectuate the purpose of the statute." . . . We begin as always with the statute's

actual words, the "most reliable indicator" of legislative intent, "assigning them their

usual and ordinary meanings, and construing them in context." ' [Citation.] If the words

appear susceptible of more than one reasonable construction, we look to other indicia of

legislative intent, bearing in mind the admonition that '[t]he meaning of a statute may not

be determined from a single word or sentence' [citation] and that apparent 'ambiguities

                                                14
often may be resolved by examining the context in which the language appears and

adopting the construction which best serves to harmonize the statute internally and with

related statutes.' " (People v. Pennington (2017) 3 Cal.5th 786, 795.) Where the meaning

is uncertain, we may also consider the consequences of a particular interpretation. (Even

Zohar Const. & Remodeling, Inc. v. Bellaire Townhouses, LLC (2015) 61 Cal.4th 830,

838.) But if the words themselves are not ambiguous, we presume the Legislature meant

what it said, and the statute's plain meaning governs. (Ibid.)

       Here, section 45306's language is unambiguous as to the requirement of an

investigation. The Legislature's use of the word "shall," in close proximity to the word

"may," constitutes a legislative mandate directing the commission to investigate the

charges on appeal. (Accord, Tarrant Bell Property, LLC v. Superior Court (2011) 51

Cal.4th 538, 542 [" '[w]hen the Legislature has, as here, used both "shall" and "may'' in

close proximity in a particular context, we may fairly infer the Legislature intended

mandatory and discretionary meanings, respectively' "].) Thus, under a plain reading of

the statute, on an employee's appeal, the commission is required to conduct an

investigation (it "shall investigate the matter on appeal and may require further evidence

from either party"). The statute goes on to provide "and [the commission] may, and upon

request of an accused employee shall, order a hearing." (§ 45306, italics added.) This

gives the commission discretion to forego a hearing if the employee does not request one,

but mandates a hearing on the employee's request. If an employee foregoes a hearing and

the commission elects not to conduct one as the statute permits, the commission must



                                             15
nevertheless investigate the matter so as to "substantiat[e]" the charges. (Ahlstadt, supra,

79 Cal.App.2d at p. 854.)

       Section 45306 is silent, however, on whether the commission's investigation of the

charges may be conducted at the hearing, at which the commission may take evidence

and witness testimony. Though the statute mandates an investigation, it does not dictate

how such an investigation must be conducted, and it does not preclude the commission

from doing so during the course of the hearing. Rather, the merit system scheme gives

the commission broad discretion in conducting hearing and investigations. (§§ 45311,

45312.) We will not rewrite the statute to include a pre-hearing investigation requirement

where the Legislature has not provided for one. (J.M. v. Huntington Beach Union High

School District (2017) 2 Cal.5th 648, 657, fn. 7.)

       In this case, the commission conducted a hearing over the course of four days,

took evidence, issued subpoenas, weighed the evidence presented by both sides, and

issued a lengthy (21-page) statement of findings and decision. Its findings state that both

sides were given the opportunity to present oral and documentary evidence, cross-

examine witnesses, and make oral and written arguments. Hartnett was either present or

chose not to be present and proceeded via counsel. In this way, the commission satisfied

its duty to investigate and determine the truth of the allegations against Hartnett, and

whether his termination was warranted. Because section 45306 does not mandate that an

investigation and hearing be independently conducted, or prevent the investigation and

hearing from taking place at the same time or being done concurrently, we reverse the

trial court's judgment, which was based solely on the ground that the commission "did not

                                             16
proceed in the manner required by law because it failed to conduct an investigation prior

to the hearing as required by Education Code section 45306."

       Despite our conclusion, we reject any suggestion by Office that a commission's

investigation conducted outside of a public hearing would violate the Ralph M. Brown

open meetings act (Gov. Code, § 54950 et seq.). It is not the case that an investigation

would necessarily entail a commission meeting, a "collective acquisition and exchange of

facts" or some kind of "session or conference" of commission members.4 (See Roberts v.

City of Palmdale (1993) 5 Cal.4th 363, 375-377; Sacramento Newspaper Guild v.

Sacramento County Bd. of Supervisors (1968) 263 Cal.App.2d 41, 47-48, 50.) An

investigation does not require "collective" deliberation or a gathering of commission

members. (Accord, Roberts v. City of Palmdale, at p. 376 [Brown Act was intended to

apply to collective action of local governing boards and not to the passive receipt by

individuals of their mail]; Frazer v. Dixon Unified School District (1993) 18 Cal.App.4th

781, 796-798 [holding there was no evidence of the required "collective deliberation" by

board members where there was one-way transmission to and solitary review by

members of background materials relating to the issue and thus no Brown Act violation




4      In making this argument, Office states that asking the commission to investigate is
"no different" from asking a court to investigate the termination, and a personnel
commission " 'investigates' simply by reviewing the materials provided to it by the
employer and the employee, and then determining if adequate information supports the
termination." This argument ignores the commission's ability to "require further evidence
from either party" (§ 45306) in conducting its investigation, giving it discretion to
identify, collect and examine other relevant documents and evidence beyond what the
parties supply.
                                            17
as to those actions].) The statute authorizes the commission to designate an investigator

to review, collect and assess materials to substantiate the claims against an employee and

forward his or her conclusions to commission members for their solitary review without

risking a violation. (§ 45312; see, e.g., Roberts v. City of Palmdale, at p. 375 ["the action

of one public official is not a 'meeting' within the terms of the act; a hearing officer

whose duty it is to deliberate alone does not have to do so in public"].)

       The trial court granted Hartnett's petition without considering Hartnett's additional

claims that the commission's decision was unsupported by its findings, or that its findings

were not supported by the evidence. However, the parties conceded at oral argument that

if this court concludes, as we have, that the commission conducted an investigation

within the meaning of section 45306, no further proceedings below are necessary and

Office is entitled to judgment in its favor. We need not reach Office's final contention

that the trial court lacked subject matter jurisdiction to set a hearing and take evidence on

the issue of the amount of back pay owed Hartnett.




                                              18
                                    DISPOSITION

      The judgment is reversed and the matter remanded to the trial court to enter

judgment in favor of San Diego County Office of Education and Randolph E. Ward.

Office and Ward shall recover costs on appeal.




                                                                          O'ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                           19